department of the treasury matmncnoeacesanee 20091906e washington d c tax exempt and feb i uniform issue list control number rest ep’ ra th legend taxpayer iraa financial_institution bo account c financial_institution d amount amount amount amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional correspondence dated date in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of 20091906f the internal_revenue_code code regarding the distribution of amount from your individual_retirement_annuity ira a maintained with financial_institution b the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer represents that he received a distribution from ira a totaling amount taxpayer asserts that bis failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to an error by financial_institution d taxpayer did not use any part of this distribution taxpayer maintained ira a an individual_retirement_annuity under sec_408 of the code taxpayer represents that in may taxpayer desired to diversify ira a which had a value of amount taxpayer deposited amount in another ira annuity amount in an immediate ira annuity and took a distribution of amount on june taxpayer and his spouse signed an application to use amount to purchase a jointly held certificate of deposit cd with financial_institution d taxpayer represents that he told the employee of financial_institution d that amount was from an ira and assumed the funds would be deposited into another ira when taxpayer’s certified_public_accountant prepared his form_1040 tax retum for he discovered taxpayer had been issued a form 1099-r for a distribution excecding amount from ira a representatives from financial_institution d have refused to acknowledge responsibility for the deposit of amiount into account c a non-ira cd based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or disteibuted out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408a of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later han the day after the day on which the individual receives the payment or distribution or 20091906t i the entite amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 b of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual ftom an ira if at any time during the -year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 lr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a tollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer has not presented any evidence to the service as to how any of the factors outlined in revproc_2003_16 prevented him from completing the rollover during the day rollover petiod of sec_408 of the code in this cuse taxpayer claims that an error by financial_institution d caused amount to be deposited in a nonqualified cd tather than being deposited into a rollover ira however qualified iras do not permit or provide for co-ownership by a spouse such as occurred in this case also the application form completed by taxpayer does not indicate that the cd is an ira information provided by taxpayer fails to establish that financial_institution d was on notice that amount was a distribution from a qualified ira further taxpayer is unable to provide either a contemporaneous written document such as an application form or letter establishing that taxpayer applied to financial_institution d for establishment of a rollover ira or a written_statement from financial_institution d that it erred in placing taxpayers assets in a nonqualified account therefore taxpayer's withdrawal of ira funds amount from ira a and subsequent deposit in a nongualified cd with financial_institution d is a taxable_event under sec_408 of the code for the tax_year and the service must decline to provide a waiver of the 60-day rollover requirement in this case no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact ld at sincerely yours cable ikther manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
